Citation Nr: 0927292	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on August 5, 2008.  A copy of the hearing 
transcript has been associated with the file.


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after the 
Veteran's service and is not related to his service.

2.  Tinnitus first manifested years after the Veteran's 
service and is not related to his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated July 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
The Veteran has not identified any post-service treatment 
records which would assist the development of these claims.  
The Veteran has been medically evaluated in conjunction with 
his claims.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Bilateral Hearing Loss

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received a diagnosis of sensorineural hearing loss, the 
evidence of record fails to establish any clinical 
manifestations of hearing loss for VA compensation purposes 
within one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the criteria for presumptive service connection have 
not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, a March 2008 VA examination revealed 
findings indicative of bilateral sensorineural hearing loss 
under 38 C.F.R. § 3.385.  The Veteran was also diagnosed with 
tinnitus during that examination.  Therefore, the first 
element of these service connection claims is satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Veteran has 
testified that he was exposed to damaging noise in service.  
In correspondence dated April 2004, the Veteran noted that 
his military job description was construction equipment 
repairman, and that he was exposed to noise while carrying 
out his duties.  

An August 1967 enlistment examination  showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
NT
5
LEFT
30
25
25
NT
30

 (The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

The Veteran's service treatment records have been reviewed.  
Such records are absent any complaints or treatment referable 
to hearing loss or tinnitus.  All in-service audiograms were 
normal, including a November 1971 discharge examination which 
showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
20
10
5
25
15

The veteran has testified that he had hearing loss in the 
left ear, but the only suggestion of left ear hearing loss is 
on the audiometric examination prior to service entry.  
Findings during service do not demonstrate a hearing 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385.  

Although the service treatment records do not show that a 
hearing disability was incurred during active duty, this does 
not in itself preclude a grant of service connection.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current hearing loss or tinnitus is causally related to 
active service, for the reasons discussed below.   

The Veteran has provided lay evidence that his bilateral 
hearing loss and tinnitus had their onset in service and that 
he has had symptoms of both disorders since his discharge.  
He has also submitted a statement from his mother indicating 
that he had "ringing" in the ears and hearing loss upon 
discharge from service, which had continued to the present 
time.

The Veteran has also submitted an audiogram from a private 
treatment provider dated December 2001, which purports to 
show bilateral sensorineural hearing loss.  However, the 
results of that audiogram are uncertified, and the Board is 
not in a position to interpret the audiogram.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In any event, the 
December 2001 audiologist apparently did not comment on the 
etiology of any hearing loss that may have been found.  

The Veteran was diagnosed with bilateral sensorineural 
hearing loss and tinnitus on the VA audiology examination in 
March 2008.  The examiner had the opportunity to review the 
claims folder and commented that the Veteran's audiogram at 
separation from service showed hearing within normal limits.  
The Veteran reported noise exposure during active service and 
post-service occupational noise exposure from power tools and 
small arms fire, but noted that he wore hearing protection 
while engaging in these post-service activities.  After 
conducting a physical examination of the veteran, the 
examiner concluded that the veteran had tinnitus and 
bilateral sensorineural hearing loss of varying severity.  

The examiner found that the Veteran's hearing loss likely did 
not have its onset in service, as his hearing at service 
discharge was within normal limits.  The examiner also found 
that the Veteran's tinnitus likely did not have its onset 
during service, as the Veteran had reported an onset 
approximately 10 years prior to the examination, over 25 
years after his discharge from service.

In a statement dated in June 2008, the Veteran indicated that 
his tinnitus had in fact had its onset during his first year 
of service, and that the VA examiner had misunderstood his 
comment relating to "10 years ago."  During his August 2008 
hearing, the Veteran clarified his comments, indicating that 
he had told the examiner that his tinnitus had increased in 
severity 10 years ago, but that he first noticed it during 
service.  He further testified that he did not see a doctor 
for his symptoms until December 2001, despite first noticing 
the symptoms during his service approximately 30 years prior.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  The Veteran currently has a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385 and has been 
diagnosed with tinnitus.  He has testified that he was 
exposed to noise during service.  His service personnel 
records and DD-214 are not of record, and there is no 
evidence of in-service treatment for hearing loss or 
tinnitus.  

No competent evidence has been submitted that relates the 
Veteran's current disabilities to his service.  The March 
2008 VA examiner found that the Veteran's hearing loss did 
not have its onset during service because the Veteran's 
hearing was within normal limits at service discharge.  The 
Board is mindful of the finding in Hensley v. Brown, 5 Vet. 
App. 155 (1993), in which the United States Court of Appeals 
for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  However, as 
previously noted, there is no evidence of in- service 
treatment or complaints relating to hearing loss or tinnitus, 
and the audiogram conducted upon discharge revealed better 
hearing acuity than the one conducted before service entry.  
There is no medical evidence of hearing loss or tinnitus for 
30 years following discharge. 

Lay evidence concerning continuity of symptoms, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   While the Veteran is competent 
to attest to his exposure to acoustic trauma, the Board finds 
that the Veteran and other lay individuals are not competent 
to testify as to the onset of his hearing loss; even 
audiologists require audiometric test results to diagnose the 
disability.  The reported history of the onset of tinnitus is 
not entirely consistent.  The VA examiner clearly places the 
onset of tinnitus about 10 years prior to the examination and 
the post-service medical evidence does not reflect clinical 
treatment for bilateral hearing loss or tinnitus at any time 
since his discharge.  The Veteran has explained that the 
examiner misunderstood his explanation, but his statements of 
service onset have no support other than his history, which 
is not consistent.  The Veteran has testified that he did not 
seek treatment for hearing disorders until December 2001, at 
which point an audiogram was conducted that purportedly 
diagnosed bilateral sensorineural hearing loss.  

The Board has considered the lay evidence provided by the 
Veteran's mother as to the etiology of the Veteran's hearing 
loss and tinnitus.  However, she has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation and her 
history is inconsistent with that reported on the 2008 VA 
examination.  As such, her lay opinion is of limited 
probative value.  See Routen v. Brown, 10 Vet. App.  183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hearing loss and tinnitus are 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


